                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

STACIA RUSSELL CLAY
                                                   CIVIL ACTION
VERSUS
                                                   NO. 19-263-JWD-RLB
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY
                         OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated October 15, 2019, to which no objection was

filed;

         IT IS ORDERED that Plaintiff’s Motion to Remand (R. Doc. 7) is DENIED.

         Signed in Baton Rouge, Louisiana, on October 30, 2019.

                                                S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
